DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 14, 15, 17, and 18 have been amended, claims 10-11 have been canceled, and claims 1-9 and 12-20 remain pending.
Terminal Disclaimer
The terminal disclaimer filed on 06/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9,930,928 and 10,925,347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “the lateral side” in line 3. It appears that this limitation should read --a lateral side--.  
Claim 1 recites the limitation “the protection comprises” in line 8. It appears that this limitation should read --the protection element comprises--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a midsole” in line 1. It is not clear if this limitation is the same as the cushioning element previously recited in claim 1, or a distinct element. For purposes of examination the midsole recited in claim 16 appears to be the same element as the cushioning element of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 20150313310), herein Okamoto, in view of Portzline et al. (US 2011/0283560), herein Portzline.
Regarding claim 1, Okamoto discloses a sole for a shoe comprising a first partial region (heel region) arranged on a medial side of the sole (wherein at least part of the first partial region is arranged on the medial side of the sole; Fig. 1) and a second partial region (forefoot region) arranged on a lateral side of the sole (wherein at least part of the second partial region is arranged on the lateral side of the sole; Fig. 1); a cushioning element (sole body and mesh sheet 5), wherein the cushioning element is arranged within at least a portion of the first partial region and within at least a portion of the second partial region; and a protection element (protrusions 3 and connections 30) arranged within at least a portion of the first partial region and within at least a portion of the second partial region, wherein the protection comprises a greater bending stiffness in the first partial region than in the second partial region (due to bendable region g; paragraph 0086). (paragraphs 0072-0074, 0086, 0088, 0094; Fig. 1, 3-5, 9)
	Okamoto does not disclose that the cushioning element comprises randomly arranged particles of expanded material. Portzline teaches a sole for shoe having a cushioning element (midsole) comprised of randomly arranged particles (pellets) of expanded material. The material may be thermoplastic polyurethane (paragraphs 0034, 0036, 0037). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to make the cushioning element of randomly arranged particles of an expanded material, such as thermoplastic polyurethane in order to easily form a sole having multiple densities.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, Okamoto discloses that the protection element is arranged beneath the cushioning element and directly at the cushioning element (Fig. 9).
Regarding claims 3 and 4, Okamoto discloses that the sole further comprises a midsole, and the cushioning element forms at least a portion of the midsole. The sole further comprises an outsole, and the protection element forms at least a portion of the outsole.
Regarding claim 6, Portzline teaches that the particles of the expanded material are selected from a group consisting of expanded thermoplastic polyurethane particles and expanded polyether-block-amide particles (paragraphs 0034, 0036, 0037).
Regarding claim 7, Okamoto discloses that the cushioning element further comprises a reinforcing element (mesh sheet 5).
Regarding claim 8, Okamoto discloses that the reinforcing element extends into the first partial region and the second partial region.
Regarding claim 9, Okamoto discloses that the protection element comprises at least one first protrusion and at least one second protrusion (protrusions 3) that at least partially presses into the cushioning element when the wearer treads down on the sole (paragraph 0094; Fig. 1).
Regarding claim 12, Okamoto discloses that the protection element comprises a plurality of openings (Fig. 1).
Regarding claim 13, Okamoto discloses that the protection element comprises regions of thinner material (connections 30; Fig. 9).
Regarding claims 14 and 15, Okamoto discloses that the protection element comprises a plurality of openings and regions of thinner material in the first partial region and the second partial region, wherein on average, the plurality of openings and the regions of thinner material in the second partial region occupy a larger area than the plurality of openings and the regions of thinner material in the first partial region (due to region g which has a larger area than the other openings; Fig. 1).
Regarding claim 16, Okamoto discloses that the sole further comprises a midsole (sole body and mesh sheet 5) and the midsole comprises a frame (downturned edges at bottom periphery, as seen in Fig. 3, 4) at the edge of the sole.
Regarding claim 17, Okamoto discloses that the cushioning element is one integral piece (Fig. 3, 4). 
Regarding claim 18, Okamoto discloses that the cushioning element comprises two or more separate partial elements (sole body and mesh sheet).
Regarding claim 19, Okamoto discloses that the two or more separate partial elements are connected by glue, a weld, or fusion (paragraph 0087).
Regarding claim 20, Okamoto discloses a shoe with a sole according to claim 1 (Fig. 5).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Portzline, as applied to claim 1, further in view of Bates (US 4,364,189).
The combination of Okamoto and Portzline does not disclose that the cushioning element has a greater density in the first partial region. Bates teaches a sole having a cushioning element (midsole 12) and a protection element (outsole 16). The cushioning element has a greater density on a first partial region (portion 34, located at the heel end) than in a second partial region (layers 36, 38), providing improved shock absorption and lateral stability to the sole (column 2, lines 42-67; column 3, lines 7-17; Fig. 2, 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a greater density in the first partial region of Okamoto, as taught by Bates, in order to provide improved shock absorption and lateral stability to the sole.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Regarding the Objection to the Drawings and 35 USC 112(b) rejection of claim 16, Applicant argues that claim 16 has been canceled. However, in the claims submitted 06/30/2022 claim 16 has not been canceled and remains pending.
Applicant argues that the prior art fails to teach or suggest arranging the first and second partial regions as claimed. However, each of the first and second partial regions of Okamoto extend across both a medial side and a lateral side of the sole. Therefore, the first partial region is arranged at least partly on a medial side of the sole, and the second partial region is arranged at least partly on a lateral side of the sole. Further, Okamoto discloses that the protection element has a greater bending stiffness in the first partial region. There are no limitations within the claims that the partial regions extend exclusively on a medial side or a lateral side of the sole. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732